755 N.W.2d 631 (2008)
Raquel ROBELIN, Conservator, for Teija McCall, Plaintiff-Appellee,
v.
SPECTRUM HEALTH HOSPITALS, d/b/a Spectrum Health-East Campus, John Hartmann, M.D., and Advantage Health Physicians, P.C., Defendants-Appellants.
Docket No. 135597. COA No. 279780.
Supreme Court of Michigan.
September 19, 2008.
On order of the Court, the application for leave to appeal the November 27, 2007 *632 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals, for consideration, as on leave granted, of whether the trial court abused its discretion when it denied the defendants' motion to strike the testimony of Ronald Gabriel, M.D. In particular, we direct the Court of Appeals to consider whether Dr. Gabriel's proposed testimony meets the criteria of MCL 600.2955 and MRE 702. See Craig v. Oakwood Hospital, 471 Mich. 67, 684 N.W.2d 296 (2004), and Gilbert v. Daimler-Chrysler Corp, 470 Mich. 749, 685 N.W.2d 391 (2004).
We do not retain jurisdiction.
MARILYN J. KELLY, J., would deny leave to appeal.